DETAILED ACTION
	This action is a response to the filing on 5/2/2022. Examiner acknowledges the amendments made to claims 10, 13, and 26 and the addition of claims 27 and 28,

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
In regards to claim 10, Applicant argues that the channels of Goodrich are enclosed within a central portion of the plate and thus do not longitudinally intersect a lower surface of the plate. Applicant further argues that the channels disclosed by Goodrich are not at a lower surface configured to provide a seal and that the channels do not longitudinally intersect, and Goodrich at best describes longitudinally extending channels that are enclosed and axially intersect a lower edge and coupling member.  Examiner disagrees. There is no reference frame given. Based on how one defines the axes, one can consider the longitudinally extending channels as intersecting the lower surface of the plate to provide a seal. The edge (although) where the suctions ports exit can be considered as the lower surface and the channels extend across the plate from the upper end to the lower end and intersect with the edge. Note that while the device shown in the prior art is clearly different than Applicant’s specification, the prior art reads on the currently claimed device. 
Examiner suggests either better defining the relationship of the channels in relation to the plate or better defining the conduit relationship with the elongated channels. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,241,658 (Goodrich).
In regards to claim 10 and 13, the preamble recites that the device is for creating suction blisters, which is an intended use. None of the additional limitations claimed are tied to the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Goodrich discloses a device capable of creating suction blisters via suction ports (12, 24). Figures 1-8 show the structure of the device which shows the following:
an arrangement with at least one elongated channel that extending across a plate (secondary channels (14) are in retractor plate (8); column 2, line 48 - column 3, line 35) and longitudinally intersects a lower surface of the plate (exit port of the channels in on a thin face of the plate (see figures 2 and 3)); and
a conduit configured to provide a vacuum source in a pressure communication with the at least one elongated channel (primary channel 18; column 3, lines 6-35; primary channel is connected to a vacuum source);
wherein the arrangement comprises a plurality of intersecting channels (Figures 3 and 6 show that the plurality of elongated channels intersect with the conduit.). 
The term “lower portion” is an arbitrary designation. As shown in figure 4, the secondary channels (14) run through and across the center of the plate. The lower portion could be defined as the portion where the channel begins to the plate’s surface or the part where the primary channel (18) splits into the secondary channels (14). Alternatively, the device can be turned in a manner similar to figure 7 where the channels face down. The bent section can be considered as the lower portion. 
The suction ports in Goodrich can be considered as located on the lower surface of the plate and point of contact of the ports on the plate with the skin can be considered as the lower surface and the suction forming a vacuum seal between the plate and a skin surface, thus making the configuration naturally configured to provide the claimed seal.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,241,658 (Goodrich).
In regards to claims 11 and 12, Goodrich discloses the limitations of claim 10. In addition, as shown in figures 3 and 6, the arrangement has a plurality of channels. It is also stated by Goodrich that the retractor is used in minimally invasive procedures which puts the device size in the mm range. This would make the distance of adjacent channels fall within the mm ranges. In addition, Applicant’s specification has not specified how the claimed distance solves a stated problem, provides an advantage, or is used for a particular purpose. One of ordinary skill in the art, furthermore, would have expected the device of Goodrich and Applicant’s invention to perform equally well with either the spacing shown by Goodrich or the claimed 2 or 4 mm spacing because the all the mentioned spacing dimensions would be capable of performing the same function of creating a suction blister.
Thus it would be prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Goodrich as specified in claims 11 and 12 because such a modification would have been considered a mere design consideration which fails to patentably distinguish of the prior art of Goodrich.



Allowable Subject Matter
Claim 26 is allowed.
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 26, the prior art of record does not teach or suggest a device, as claimed by Applicant, that has an arrangement comprising at least one elongated channel that intersects a lower surface of a plate and forms a blister pattern provided in a lower portion; and a conduit intersecting one of the at least one elongated channels, wherein the conduit is configured to provide a vacuum source in pressure communication with at least one elongated channel to form suction blisters having the blister pattern, in skin.
In regards to claim 27, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the at least one elongated channel extends parallel to the lower surface.
In regards to claim 28, the prior art or record does not teach or suggest a device, as claimed by Applicant, where the conduit perpendicularly intersects the at least one elongated channel.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791